                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

SANDRA L. SCHLACHT,
     Plaintiff,

v.

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,                                  HON. AVERN COHN
                                                           Case No. 18-12125

     Defendant.
___________________________________/

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF No.
                                         15)
                                 I. INTRODUCTION

      This is a Social Security case. Plaintiff Sandra L. Schlacht has appealed

Commissioner of Social Security’s denial of her claim for benefits under the Social

Security Act. The case was referred to a magistrate judge (“MJ”). Both parties

submitted motions for summary judgment. After reviewing the motions, briefs, and the

ALJ decision, the magistrate judge issued a report and recommendation (“MJRR”)

recommending that the Commissioner’s motion for summary judgment be granted and

Schlacht’s motion for summary judgment be denied. Plaintiff has filed objections to the

MJRR and Defendant has filed a response.

      For the reasons that follow, the Court overrules Schlacht’s objections, and

adopts the MJRR, denies Schlacht’s motion for summary judgment, and grants the

Commissioner’s motion for summary judgment.


                                                                                     1
                                   II. BACKGROUND

                                 A. Procedural History

       After Schlacht’s application for Disability Insurance Benefits was denied, she

timely requested an administrative hearing. After the hearing, the ALJ issued a written

decision finding that Schlacht is not disabled under the Act. The Appeals Council

denied review. Schlacht then commenced this action for district court review.

Subsequently, Schlacht filed timely objections to the MJ’s recommendation which are

now before the court. (ECF No. 15).

                         B. ALJ Findings and Medical Evidence

The MJRR summarized the ALJ’s decision denying benefits:

   Schlacht, born December 18, 1967, was 46 years old on March 31, 2014, the
   date last insured. She has past relevant work as a child care worker and an
   office manager. She claims her ability to work is limited by fibromyalgia, chronic
   psoriatic arthritis, irritable bowel syndrome, chronic recurrent acute sinusitis,
   psoriasis, benign essential hypertension, migraines, and anxiety. At the hearing,
   she testified that after doing any of sort of activity, even for a short period of
   time, she would have to rest because her back and knees would bother her.

        The ALJ applied the five-step disability analysis and found:

              At step one, that Schlacht had not engaged in substantial gainful
               activity since January 22, 2014, the alleged onset date.
              At step two, the ALJ found that Schlacht’s psoriasis;
               myalgias/fibromyalgia; irritable bowel syndrome; obesity;
               depression; and anxiety were “severe” within the meaning of the
               second sequential step.
              However, at step three, the ALJ found no evidence that plaintiff’s
               impairments singly or in combination met or medically equaled one
               of the listings in the regulations.
              Thereafter, the ALJ assessed plaintiff’s residual functional capacity
               (“RFC”) as follows: After careful consideration of the entire record,
               the undersigned finds that, through the date last insured, the
               claimant had the residual functional capacity to perform light work
               as defined in 20 CFR 404.1567(b) except no ropes, ladders, or
               scaffolds; no concentrated exposure to hazards including vibration;

                                                                                        2
              unskilled work involving only simple, routine, repetitive tasks; no
              work with the public; and no production-like standards.
             At step four, the ALJ found that plaintiff was unable to perform any
              past relevant work.
             At step five, the ALJ denied plaintiff benefits because he found that
              there were jobs that exist in significant numbers in the national
              economy that plaintiff can perform.
       (ECF No. 14, PageID.988-90). On appeal, the MJ reviewed the ALJ’s

decision and found that it was supported by substantial evidence.


                             III. STANDARD OF REVIEW

       This Court has jurisdiction to review the Commissioner’s final administrative

decision pursuant to 42 U.S.C. § 405(g). Judicial review under this statute is limited in

that the court “must affirm the Commissioner’s conclusions absent a determination

that the Commissioner has failed to apply the correct legal standard or has made

findings of fact unsupported by substantial evidence in the record.” Longworth v.

Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005); Walters v. Comm’r of Soc.

Sec., 127 F.3d 525, 528 (6th Cir. 1997). This Court may not reverse the

Commissioner’s decision merely because it disagrees or because “there exists in the

record substantial evidence to support a different conclusion.” McClanahan v.

Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006); Mullen v. Bowen, 800 F.2d

535, 545 (6th Cir. 1986) (en banc ). “The substantial evidence standard presupposes

that there is a ‘zone of choice’ within which the Commissioner may proceed without

interference from the courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994)

(citations omitted), citing Mullen, 800 F.2d at 545. Wilkerson v. Commr of Soc. Sec.,

278 F Supp 3d 956, 967 (ED Mich 2017).




                                                                                        3
       The portions of the MJRR that the claimant finds objectionable are reviewed

de novo. See 28 U.S.C. § 636(b)(1)(C); Herriman v. Apfel, 66 Soc. Sec. Reptr. Serv.

588, 2000 WL 246598, *1 (E.D.Mich.2000).


                                   IV. DISCUSSION

       The Court finds that the MJRR is an accurate, well-reasoned review of the

record. The MJRR is adopted in its entirety. The Court need only address Schlacht’s

specific objections at this stage of the case, and articulate reasons for why Schlacht’s

objections are overruled.

                                  A.   Objection #1

       Schlacht argues that the MJ erred when she found that the ALJ’s assessment

of Schlacht’s mental RFC was sufficient. (ECF No. 15). Schlacht says that the ALJ

did not properly account for her depression and anxiety, and that “Plaintiff’s

depression and anxiety were mischaracterized and minimized”. (Id. at PageID.1030).

       The is no evidence that the ALJ mischaracterized or minimized Schlacht’s

depression and anxiety. Rather, he found that Schlacht’s subjective complaints did

not align with the objective evidence. Despite her subjective symptoms, “Plaintiff did

not have any specialized mental health treatment, which suggests that her social

limitations are not as severe as she claims.” (ECF No. 7-2, PageID.50).

       Schlacht takes issue that “[t]he ALJ’s decision does not specifically outline

Plaintiff’s ability to understand; carry out and remember instructions; use judgment in

making work- related decisions, respond appropriately to supervision, co-workers in

work situations; and deal with changes in a routine work setting.”


                                                                                          4
       An ALJ is not required to “explicitly address Plaintiff’s limitations with regard to

every work-related function.” Sanders v. Comm'r of Soc. Sec., 2018 WL 2181096, at

*5 (E.D. Mich. Jan. 23, 2018). However, as the MJ explained, the ALJ did discuss

Schlacht’s mental impairments when making a determination of her RFC. At step

three, the ALJ discussed her ability to understand, remember, or apply information,

her ability to interact with others, her ability to concentrate, persist, or maintain pace,

and her ability to adapt or manage herself. (ECF No. 7-2, PageID.50). Then, in the

RFC discussion, the ALJ again addressed her mental impairments, although not in as

great of detail. For example, the ALJ said that the RFC limitations of simple, routine,

repetitive tasks with no work with the public and no production-like standards were to

account for her “combined mental impairments, which caused moderate limitations in

her abilities to interact with others and maintain concentration, persistence, or pace

as discussed above.” (Id. at PageID.54). Thus, the ALJ expressly discussed

Schlacht’s functional abilities regarding her mental impairments and considered them

when making a disability determination. (ECF No. 14). Schlacht’s challenges against

the mental RFC assessment are insufficient to establish error, as she has not shown

that the limitations were unsupported or demonstrated the need for a more restrictive

RFC. Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391-92 (6th Cir. 1999) (plaintiff

bears the burden of establishing RFC); Jordan v. Comm’r of Soc. Sec., 548 F.3d 417,

423 (6th Cir. 2009).

                                          Objection # 2

       Schlacht argues that the MJ erred when she found that the ALJ’s decision was

supported by substantial evidence, and that “overall, Plaintiff’s ability to work during


                                                                                              5
the time period at issue was severely over-estimated by the ALJ, and incorrectly

affirmed by the [MJ].” (ECF No. 15, PageID.1032).

       Schlacht, however, does not point to any particular portion of the ALJ report

that was not so supported. The closest Schlacht comes to articulating a specific issue

with the report is reference to a 7th Circuit case which states that an ALJ should not

substitute his own medical judgment for that a physician. (Id. at 1031). Here, there is

no evidence the ALJ substituted his own medical judgment for that of a physician.

Further, an ALJ is not required to rely on a physician’s opinion when making a

determination on disability. See Rudd v. Comm'r of Soc. Sec., 531 F. App'x 719, 728

(6th Cir. 2013).

       Plaintiff also says that the ALJ “failed to follow regulations.” (ECF No. 15,

PageID.1031). However, Plaintiff fails to mention any particular regulation the ALJ

did not follow, and the Court does not find any such evidence.

                                   V. CONCLUSION


       For the reasons stated above, the MJRR is ADOPTED, Schlacht’s objections

are OVERRULED, Schlacht’s motion for summary judgment is DENIED, the

Commissioner’s motion for summary judgment is GRANTED, and the ALJ’s decision

denying benefits is AFFIRMED.



SO ORDERED.
                                              s/Avern Cohn
Dated: 10/25/2019                             U.S. District Judge



                                                                                          6
